Citation Nr: 1519521	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  05-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right hip and back disability.

2.  Entitlement to a rating in excess of 10 percent for a right elbow disability.

3.  Entitlement to a compensable rating for a left fifth metacarpal bone disability. 

4.  Entitlement to an earlier effective date earlier than February 23, 2007, for the assignment of a 20 percent rating for a right hip and back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from June 2003 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

With regard to the claims for increased ratings for a right elbow disability, left fifth metacarpal bone disability, and right hip and back disability, the Veteran was last provided an examination in February 2007.  As more than seven years have passed since that examination, the Board finds that more current VA examinations are needed to properly rate the current severity of the service connected disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination too remote for rating purposes cannot be considered contemporaneous).

The disposition of the increased rating claim could have a significant impact upon the Veteran's earlier effective date claim, the claims are inextricably intertwined and it is appropriate to defer consideration of the earlier effective date claim until the development requested is complete.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained.

2.  Obtain all outstanding VA medical records.

3.  Then, after completing the above, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of his service connected right elbow disability, left fifth metacarpal bone disability, and right hip and lumbar spine disability.  

(a)  With regard to the right elbow, left metacarpal, right hip, and lumbar spine disabilities, all necessary tests, x-rays, and studies, including range of motion studies, should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function. 

(b) The examiner should specifically address any functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to symptoms such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

4.  Then readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

